DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
At least claim 1 contains intended use language that may function as limiting. Claim 1 recites, “for improving a virtual representation of an aerodrome, the virtual representation being used to generate a synthetic view intended to be displayed on a screen of an aircraft to help a pilot of the aircraft in the phases of landing on and take-off from the aerodrome.” Applicants are advised to explain how this is a positive recitation of the method performed by claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over Painter (US 20110095913 A1).
Regarding claim 1, Painter teaches a:
Method for improving a virtual representation of an aerodrome, the virtual representation being used to generate a synthetic view intended to be displayed on a screen of an aircraft to help a pilot of the aircraft in the phases of landing on and take-off from the aerodrome (Painter: Clm. 001; A method of displaying a runway on an aircraft display in a three dimensional manner)
the virtual representation combining an terrain model of the aerodrome and a runway model of a set of runways of the aerodrome, the set of runways comprising at least one runway, wherein the method comprises the steps of: (Painter: Clm. 001; displaying a runway on an aircraft display in a three dimensional manner, said method comprising: receiving information about a height of the runway; receiving information about a height of at least one terrain point near the runway; using the height of the runway to determine a plane; using said plane to determine an adjusted height for the terrain point near the runway; displaying the runway; and displaying the terrain at said at least one terrain point as having the adjusted height.
the runway model of the set of runways resulting from a polygonal modeling of the runways which does not modify the positions of the thresholds of the runways of the set of runways of the aerodrome (Painter: ¶ 032; The result of these calculations is the definition of a rectangle having the dimensions of the actual runway and having the correct geographic location as the actual runway.)
associating one or more polygons with each runway, the polygons associated with the polygonal modeling of one runway of the set of runways being contiguous with one another and a portion common to two secant runways of the set of runways being represented by one or more polygons common to the polygonal modelings of the two secant runways (Painter: Clm. 012; receiving height information about a plurality of terrain points within a vicinity of said airport; defining a plurality of triangles using said plurality of terrain points as vertices of said triangles; determining a first set of triangles wherein each triangle in said first set encompasses at least a portion of said first runway; determining a second set of triangles wherein each triangle in said second set encompasses at least a portion of said second runway; if said first and second runways are within said threshold distance, displaying all of the terrain points within said first and second sets as being coplanar with said first and second runways.)
building a contour area around the runway model of the set of runways, (Painter: Clm. 012; receiving height information about a plurality of terrain points within a vicinity of said )
the contour area being prismatic (Painter: Clm. 018; controller determines the set of terrain points by: defining a plurality of triangles having vertices at said terrain points; determining a set of said triangles, said set of triangles being defined such that each triangle in said set at least partially overlaps either or both of the runway and the second runway; and defining said set of terrain points as those terrain points corresponding to all of the vertices within said set of triangles.)
and bearing internally against edges of the runway model and externally against the correction plane (Painter: ¶ 053; all of the runways within a group, as well as the terrain points of the corresponding subset 56, will be displayed as being coplanar.)
correcting the terrain model to obtain a corrected terrain model, so that any point of the terrain model outside the contour area is projected onto the correction Painter: ¶ 058; All of the terrain points 42 in FIG. 4 that are outside of subsets 56a orb will be displayed to have the elevations indicated in terrain database 38. Thus, for example, triangle 62a of FIG. 4 may or may not be displayed as being coplanar with runway group #1)

    PNG
    media_image1.png
    519
    531
    media_image1.png
    Greyscale

combining the corrected terrain model and the runway model to obtain an improved virtual representation of the aerodrome (Painter: ¶ 053; except ) (Painter: Fig. 002 )

    PNG
    media_image2.png
    511
    702
    media_image2.png
    Greyscale

While Painter does not explicitly teach:
querying a certified avionics database in order to obtain positions of two thresholds of each runway of the set of runways of the aerodrome; Painter does teach:
Using a database to look up the touch down points for both ends of a runway, as well as offsets from those touch down points to the end of the runway (Painter: ¶ 028; runway database 40 generally includes multiple pieces of information about each of the runways stored therein. Such information may include the latitude and longitude coordinates of one or more touch down points 44, as well as the elevation for each of the touch down points 44 (FIG. 3). Runway database 40 further includes data identifying the width of the runway, the length of the 
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Painter teaches the above limitation based on the logic that a person of ordinary skill in the art is aware that certified databases are required for passenger carrying aircraft avionic systems and commonly used in other avionic applications and therefore using a certified database would be obvious. Further, a person of ordinary skill in the art would realize that the endpoint of a runway can be calculated from the touchdown point and the offset as Painter teaches looking up in the database.
While Painter does not explicitly teach:
defining a correction plane of the terrain model, the correction plane being located below the thresholds of the runways of the set of runways of the aerodrome; Painter does teach:
Defining a common plane from which to reference the heights of each of the applicable runways in the calculated runway grouping (Painter: ¶ 044; controller 24 processes each of the groups of runways by computing a plane 50. The computed plane may be a best fit plane, or it may be another type of plane. The plane that is calculated is based upon the runway information provided from runway database).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Painter discloses the claimed invention except for defining the common plane as below the thresholds of the runways of the set 
Regarding claim 2, as detailed above, Painter teaches the invention as detailed with respect to claim 1. Painter further teaches:
generating a synthetic view from the improved virtual representation of the aerodrome and pieces of navigation information of the aircraft, and then displaying the synthetic view generated on a screen (Painter: Clm. 019; system for displaying three dimensional images of terrain and runways on an aircraft display, said system including: a screen for displaying the images; a memory containing first data defining a location of a first runway and second data defining a location of a second runway; and a controller in communication with the screen and the memory, said controller adapted determine if said first runway and said second runway lie within a threshold distance of each other, said controller further adapted to generate three dimensional images for display on said screen of said first and second runways, said images depicting the first and second runways as lying in a common plane if said first and )
Regarding claim 3, as detailed above, Painter teaches the invention as detailed with respect to claim 1. Painter further teaches:
modeling each runway the set of runways with a rectangular polygon whose two opposite edges are constituted by the two thresholds of the runway; then (Painter: ¶ 032; runway information will typically include the latitude and longitude coordinates of two touch down points 44 for each runway 34. Further, this information will include the elevation of each of the touch down points 44. Still further, the runway information will also include the width of the runway, the direction of the runway, and any offset 48 of the touch down points 44 from the nearest end 60 of the runway. The information read by controller 24 at step A of method 46 is sufficient for controller 24 to calculate the shape and size of the corresponding runway 34. Controller 24 accomplishes these calculations at step B. The result of these calculations is the definition of a rectangle having the dimensions of the actual runway and having the correct geographic location as the actual runway.)
determining a minimum distance between a runway and another runway of the set of runways of the aerodrome (Painter: ¶ 035; controller 24 determines if any of these multiple runways lie within a threshold distance 66 of each other (FIGS. 7A-7C). The )
and finally; comparing the minimum distance with a reference distance, the runway being said to be "remote" when the minimum distance is greater than the reference distance, "close" when the minimum distance is less than the reference distance but strictly positive, or "secant" when the minimum distance is zero (Painter: ¶ 035; controller 24 determines if there are any runways adjacent to each other. In other words, after controller 24 computes the shape and size of the multiple runways, controller 24 determines if any of these multiple runways lie within a threshold distance 66 of each other (FIGS. 7A-7C). The threshold distance may vary from embodiment to embodiment. Further, the threshold distance 66 may be influenced by the amount of distance between terrain points 42 in terrain database 38. More specifically, if the distance between terrain points 42 is smaller, the threshold distance may be smaller, and vice versa.)
Regarding claim 4, as detailed above, Painter teaches the invention as detailed with respect to claim 1. Painter further teaches:
wherein the step of correcting a terrain model to obtain a corrected terrain model relates only to the points of the terrain model located within a contour delimiting a periphery of the aerodrome or to a smaller portion corresponding to the set of Painter: ¶ 035; controller 24 determines if there are any runways adjacent to each other. In other words, after controller 24 computes the shape and size of the multiple runways, controller 24 determines if any of these multiple runways lie within a threshold distance 66 of each other (FIGS. 7A-7C). The threshold distance may vary from embodiment to embodiment. Further, the threshold distance 66 may be influenced by the amount of distance between terrain points 42 in terrain database 38. More specifically, if the distance between terrain points 42 is smaller, the threshold distance may be smaller, and vice versa.) (Painter: ¶ 037; After determining whether a pair of runways lies within the threshold distance of each other at step E, controller 24 will also assign these two runways to a first group . . . The result is that the first group will consist of the entire set of runways in which each runway within the set lies within the threshold distance of at least one other runway in the set.) (Painter: ¶ 044; At step F, controller 24 processes each of the groups of runways by computing a plane [thereby ignoring runways not within the deliminated periphery]) (Painter: Fig. 004)
Regarding claim 5, as detailed above, Painter teaches the invention as detailed with respect to claim 1. Painter further teaches:
the correction plane is determined by minimizing a distance criterion between the correction plane and the thresholds of the set of runways (Painter: ¶ 011; )
Regarding claim 6, as detailed above, Painter teaches the invention as detailed with respect to claim 1. Painter further teaches:
certified avionics database and a memory storing a terrain model (Painter: ¶ 010; a system for displaying three dimensional images of terrain and runways on an aircraft display is provided. The system includes a screen for displaying images, a memory, and a controller. The memory contains first data defining a location of a first runway and second data defining a location of a second runway. The controller is in communication with the screen and the memory. The controller determines if the first runway and the second runway lie within a threshold distance of each other. The controller also generates three dimensional images of the first and second runways for displaying on the screen. The images depict the first and second runways as lying in a common plane if the first and second runways lie within the threshold distance of each other.)
wherein the display system is programmed to implement a method for improving a virtual representation of an aerodrome according to claim 1 in order to produce an improved virtual representation of the aerodrome (Painter: Clm. )
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Donghuang (US 20160200451 A1) which discloses a method of correcting for a runway projection illusion created by the slope of a runway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                /ANGELA Y ORTIZ/                               Supervisory Patent Examiner, Art Unit 3663